Citation Nr: 1205287	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

D. J. Drucker


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant claims military service from December 1941 to June 1945, to include being held as a prisoner of war (POW) of the Japanese government.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines that denied eligibility of the appellant to VA disability benefits based on the absence of qualifying military service.

The appellant was scheduled to testify during a personal hearing at the RO in February 2009, but opted to have an informal conference in lieu of his requested hearing.  No other hearing request is pending and the Board finds that all due process requirements were met regarding his hearing request.

In September 2010, the Board remanded this case for further development.


FINDING OF FACT

The appellant did not have service in the Philippine Scouts, or with the Philippine Commonwealth Army in support of the Armed Forces of the United States, nor did he have any other honorable service.


CONCLUSION OF LAW

The criteria for basic eligibility for the receipt of VA disability benefits are not met.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.40 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases."). 

In this case, in a May 2008 letter, the RO essentially provided the appellant with the required notification prior to the initial adjudication of his claim.  Furthermore, in its August 2008 notification letter, the RO explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and its findings were binding on VA.  Because NPRC had certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II, he was not legally entitled to VA disability benefits.

After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the February 2009 statement of the case (SOC).  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC, is sufficient to cure a timing defect). 

Moreover, to the extent that the notification provided to the appellant did not include specific information regarding veteran status, the Board finds that such error is not prejudicial.  As set forth in more detail below, the service department has four times certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor v. Nicholson, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

In light of the binding certification, any VCAA notification error is non-prejudicial as the appellant is not entitled to benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003); see also Palor v. Nicholson, 21 Vet. App. at 332-33 ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error."). 

Under the VCAA, VA also has a duty to assist claimants in the development of a claim.  This includes assisting the claimant in procuring service medical records and other relevant treatment records and providing a VA examination when necessary. 38 U.S.C.A. § 5103A (West 2002 & Supp. 20011); 38 C.F.R. § 3.159 (2011). 

A review of the record indicates that all necessary evidence relative to this claim has been obtained and associated with the claims file.  As set forth in more detail below, the service department has four times certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  The initial certification was in July 2008.  After the appellant submitted additional information, the RO again contacted the service department and requested reverification of service for the appellant.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review).  In requesting this recertification, the RO provided NPRC with the pertinent information for reference, including his other possible surnames.  As set forth in more detail below, the service department responded in December 2008 and, again in March 2009 that no change was warranted in the prior negative certification.  

As noted above, in September 2010, the Board remanded the Veteran's case to the RO for further development, which included requesting that the Veteran's May 2009 affidavit, regarding information about his capture by the Japanese and contact with American military groups, be submitted for review by the service department to determine if he had qualifying military service.  There has been substantial compliance with this remand, as the service department provided a written response in April 2011 indicating that the appellant had no qualifying military service.

Since that fourth negative certification, the appellant has produced no additional information that would warrant a fifth request to NPRC.  Additionally, given the nature of the issue on appeal, the Board finds that there is no need for a VA medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board further notes that the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the appellant's appeal must be denied as a matter of law. 

II. Factual Background and Legal Analysis

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2011).  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2002) and 38 C.F.R. § 3.40. 

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b). 

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d). 

Where a claim is based upon Philippine service, active service will be the period certified by the service department.  38 C.F.R. § 3.41(a) (2011).  When there is a question as to whether qualifying service is verified or adequately documented, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011). 

As noted, the Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. at 532; Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993). 

Here, the record reflects that, in May 2008, the appellant submitted an application for legal entitlement to VA disability benefits.  He reported that he had served as a member of the Fil-American Irregular troops (FAIT), United States Armed Forces Far East (USAFFE), from December 1941 to June 1945, and was also held as a POW of the Japanese government. 

Upon receipt of the appellant's application, the RO contacted the service department and the National Archives and Records Administration (NARA) and requested verification of the appellant's reported military service, and POW status, respectively.  In its requests, the RO included the information provided by the appellant.  In May 2008, the NARA responded that it was unable to locate any information to support the appellant's claim of being a POW as its records seldom included names of Filipinos held POWs by the Japanese.  In July 2008, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States and no POW status.  

In August 2008, the RO denied the appellant's claim on the basis that the service department had certified that he did not have the requisite military service to establish eligibility therefor. 

The appellant appealed the RO's determination, emphasizing that he had served as a soldier in World War II.  In support of his appeal, the appellant submitted additional documentation, including affidavits from individuals attesting to the appellant's service during World War II as a Guerrilla and member of the FAIT. 

In November 2008, the RO again contacted the service department and requested reverification of the appellant's reported military service based on the additional evidence received.  In its request, the RO included the information provided by the appellant, including varied spellings of his surname, and that he served with FAIT, 1st Regiment, 1St Brigade, 4th Division, as a guerrilla from December 1941 to June 1945.  In December 2008, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States, and was not granted POW status. 

In January 2009, the RO again contacted the service department and requested reverification of the appellant's reported military service based on the additional evidence received.  In March 2009, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  Then, in May 2009, the appellant submitted an affidavit he compiled regarding certain facts and circumstances relating to his claimed military service rendering him eligible for VA disability benefits.  Included were his statements as to the geographical movements by the Japanese, the names of various military commanders under whom he served, and his contact with American military groups.

Pursuant to the Board's September 2010 remand, and in light of Capellan v. Peake, supra, in February 2011, the RO again contacted the service department and requested reverification of the appellant's reported military service based on the additional evidence received.  In its request, the RO included the information provided by the appellant in his May 2009 statement.  In April 2011, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

As set forth above, the NPRC has, on four occasions, certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  VA is bound by that certification. 

The Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the appellant were not issued by the service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  As such, those documents may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including VA disability benefits.  In any event, the Board notes that the NPRC has considered the information contained in that documentation and nonetheless, four times, certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. Again, the Board is bound by this certification.  See e.g. Capellan v. Nicholson, 539 F.3d at 1376 (to the effect that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA"). 

In summary, there is no objective substantiation of qualifying service for purposes of VA benefits.  While the Board is sympathetic to the appellant's contentions, they are outweighed by the legal provisions on recognition of service for VA purposes are binding upon this case.  See 38 U.S.C.A. § 7104 (West 2002).  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for basic eligibility to the receipt of VA disability benefits is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


